Citation Nr: 1545772	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  11-32 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for seborrheic dermatitis (claimed as spots on both arms and legs).

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected Type II diabetes mellitus.

3.  Entitlement to service connection for high cholesterol, to include as secondary to the service-connected Type II diabetes mellitus.

4.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  

5.  Entitlement to special monthly compensation (SMC) based on aid and attendance or housebound status.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in February 2011.  The RO issued a Statement of the Case (SOC) in November 2011 on the dermatitis issue only.  In December 2011, the Veteran filed his Substantive Appeal for the dermatitis issue only.  Thus, the Veteran perfected a timely appeal of the dermatitis issue only.

In his December 2011 Substantive Appeal (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In a subsequent October 2015 letter, the Veteran stated that he wished to withdraw his request for a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

With the exception of the dermatitis issue, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In October 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of entitlement to service connection for seborrheic dermatitis (claimed as spots on both arms and legs) is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for seborrheic dermatitis (claimed as spots on both arms and legs) by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the seborrheic dermatitis appeal in a statement dated in October 2015.  Hence, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.



ORDER

The claim of entitlement to service connection for entitlement to service connection for seborrheic dermatitis (claimed as spots on both arms and legs) is dismissed.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

The Veteran's TDIU, SMC, hypertension, and high cholesterol claims come on appeal from a February 2011 rating decision, which denied these benefits sought.  The Veteran filed a NOD in February 2011, appealing these denials.  To date, the RO has not issued a SOC on these claims in response to the NOD.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2015).  Thus, a remand for issuance of an SOC for the issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Send the Veteran a SOC on the following issues:
a) Entitlement to service connection for hypertension, to include as secondary to the service-connected Type II diabetes mellitus;
b) Entitlement to service connection for high cholesterol, to include as secondary to the service-connected Type II diabetes mellitus;
c) Entitlement to a TDIU as a result of service-connected disabilities; and,
d) Entitlement to SMC based on aid and attendance or housebound status.
A copy of the SOC issued should be included in the claims file.  The claims should be returned to the Board for further appellate consideration only if the Veteran perfects timely appeals.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


